Citation Nr: 0932230	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for a depressive 
disorder.

3.	Entitlement to service connection for an anxiety disorder.

4.	Entitlement to service connection for a chronic disability 
manifested by numbness and pain of the left upper 
extremity.

5.	Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1984 
to September 1992 and from August 2004 to February 2006.  The 
Veteran also had other periods of service in a reserve 
component. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

Initially, the Board notes that the Veteran filed a notice of 
disagreement with the 10 percent rating assigned by the 
August 2006 rating decision for his newly service connected 
tinnitus.  However, this issue is not before the Board 
because his March 2008 VA Form 9, Appeal to Board of 
Veterans' Appeals, specifically limited the issues on appeal 
to the issues listed on the first page of this decision.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the 
claimant expressly indicates an intent that adjudication of 
certain specific claims not proceed at a certain point in 
time, neither the RO nor the Board has authority to 
adjudicate those specific claims, absent a subsequent request 
or authorization from the claimant or his or her 
representative").

Next, observes the Veteran recently submitted treatment 
records showing his complaints, diagnoses, and/or treatment 
for a cervical spine disability as well as for pain and 
numbness of the left lower extremity associated with his 
service-connected lumbar spine disability.  As such, the 
issues of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a cervical spine disability and 
entitlement to an increased evaluation for the Veteran's 
service-connected lumbar spine disorder are REFERRED to the 
RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995).


FINDINGS OF FACT

1.	The Veteran participated in combat during his service in 
Iraq as evidenced by his being a recipient of the Combat 
Action Badge.  

2.	The preponderance of the competent and probative evidence 
of record supports a finding that the Veteran currently 
suffers from PTSD that is the result of his military 
service.

3.	The preponderance of the competent and credible evidence 
does not show that the Veteran has been diagnosed with a 
depressive disorder at any time during the pendency of the 
appeal.

4.	The preponderance of the competent and credible evidence 
does not show that the Veteran has been diagnosed with an 
anxiety disorder at any time during the pendency of the 
appeal.

5.	The preponderance of the competent and credible evidence 
does not show that the Veteran has been diagnosed with a 
chronic disability manifested pain and numbness in the 
left upper extremity at any time during the pendency of 
the appeal.

6.	The preponderance of the competent and credible evidence 
does not show that the Veteran has been diagnosed with a 
chronic lung disorder at any time during the pendency of 
the appeal.




CONCLUSIONS OF LAW

1.	PTSD is the result of disease or injury incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f) (2008); 73 Fed. Reg. 64,208 (March 31, 2009) 
(amendments to 38 C.F.R. § 3.304(f) (effective from 
October 29, 2008)).

2.	A depressive disorder was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

3.	An anxiety disorder was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

4.	A chronic disorder manifested by pain and numbness in the 
left upper extremity was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.	A chronic lung disorder was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The PTSD Claim

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
PTSD has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Merits of the Claim

The Veteran contends that his military service in Iraq 
exposed him to a number of traumatic events, and that such 
events led to the development of PTSD.  Specifically, the 
Veteran has indicated he was exposed to the explosions of at 
least four improvised explosive devices (IEDs) as well as at 
least two rocket-propelled grenades (RPGs).  He has stated 
that three of the IEDs blew up trucks in his convoy and the 
fourth resulted in injuries.  Further, the Veteran has 
indicated he was involved in raids in which he was required 
to clear bodies of insurgents.  

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran 's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (iii) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); 73 Fed. Reg. 
64,208.  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

While the Veteran was not provided notice of the recent 
amendment to 38 C.F.R. § 3.304(f) (see 73 Fed. Reg. 64,208 
(March 31, 2009)) in a supplemental statement of the case or 
provided a 38 U.S.C.A. § 5103(a) notice letter outlining the 
recent change, the Board finds this lack of notice harmless 
because the amendments are liberalizing in nature and the 
claimant will not be prejudiced by applying these more 
liberalizing regulation to his appeal without first providing 
him notice.  See 38 C.F.R. § 19.31 (2008); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the Veteran did not engage in 
combat with the enemy, that he did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
or the claimant was not diagnosed with PTSD in service, lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the Veteran's testimony 
as to the occurrence of the claimed stressors.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d), (f); West v. Brown, 
7 Vet. App. 70, 76 (1994).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to the Veteran having engaged in combat with the enemy, 
the Board notes that his DD Form 214 indicates he received 
the Combat Action Badge for his service in Iraq.  As the 
Veteran engaged in combat with the enemy, and the stressors 
identified by him are consistent with the circumstances of 
his service, the claimant's lay testimony is sufficient to 
establish the occurrence his claimed in-service stressors.  
See 38 U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. § 
3.304(d).

As to the Veteran having a diagnosis of PTSD, the Board notes 
that the May 2006 VA examiner opined that the claimant did 
not meet the DSM IV criteria for PTSD.  However, subsequent 
April and May 2007 private PTSD examinations provides a 
diagnosis of PTSD per the DSM IV criteria and relates this 
diagnosis to the Veteran's traumatic experience in Iraq.  

The Board finds the later private records which diagnosis 
PTSD more credible because they are more comprehensive than 
the earlier May 2006 VA examination report.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (holding that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"); Evans, supra.  
Accordingly, the preponderance of the competent and credible 
evidence shows that the Veteran has been diagnosed with PTSD 
during the pendency of his appeal.  See 38 C.F.R. § 3.304(f); 
McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (the 
requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim).

In summary, the Board finds that the evidence substantiates a 
version of events during service that supports the Veteran's 
account of what happened.  38 U.S.C.A. § 1154(b).  Moreover, 
the evidence of record includes a diagnosis of PTSD by 
medical personnel and a medical opinion that specifically 
relate the Veteran's PTSD to his in-service experiences.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  Therefore, with 
application of the benefit-of-the-doubt doctrine, a grant of 
service connection for PTSD is warranted.  Colette v. Brown, 
82 F.2d 389 (Fed. Cir. 1996); Hensley v. Brown, 
5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.304(f).

The Depressive Disorder, Anxiety Disorder, Left Upper 
Extremity Disorder,
and Lung Disorder Claims

The VCAA

As noted above, the VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that as to the remaining issues on 
appeal there is no issue as to providing an appropriate 
application form or completeness of the application.  

Next, the Board finds that written notice provided in 
February 2006 and March 2006, prior to the appealed from 
August 2006 rating decision, fulfills the provisions of 38 
U.S.C.A. § 5103(a) including notice of the laws and 
regulations governing the assignment of disability ratings 
and effective dates as required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Furthermore, even if the Veteran was not provided with 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that 
this failure does not affect the essential fairness of the 
adjudication and is therefore harmless error because a 
reasonable persons could be expected to understand what was 
needed to substantiate his claims from reading the above 
letters as well as the August 2006 rating decision and 
January 2007 statement of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209); rev'd, Shinseki v. Sanders, 566 U.S. 
____ (2009).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims file all identified and available service and post-
service medical records.  In fact, in March 2006, the Veteran 
notified VA that he had no further evidence to file in 
support of his appeal.  The record also shows that the RO 
provided the Veteran with VA examinations which are adequate 
to allow VA to adjudicate the claims because they were 
provided after a review of the record on appeal and/or an 
examination of the claimant.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.   Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Merits of the Claims

As to the claims of service connection for a depressive 
disorder, an anxiety disorder, a chronic disability 
manifested by pain and numbness in the left upper extremity, 
and a lung disorder, the Veteran claims that these 
disabilities were all caused by injuries he sustained while 
serving on active duty.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  A psychosis as well as bronchiectasis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran maintains he suffers from a depressive disorder, 
an anxiety disorder, a chronic disability manifested by pain 
and numbness of the left upper extremity, and a chronic lung 
disorder as a result of his active service.  However, while 
an August 1992 service examination noted a history of asthma 
and shortness of breath, service treatment records and the 
post-service records are negative for evidence that the 
Veteran is diagnosed with, or is being treated for, a 
depressive disorder, an anxiety disorder, a chronic disorder 
manifested by pain and numbness of the left upper extremity, 
or a chronic lung disorder.  

In this regard, the Board observes a May 2006 VA general 
medical examination found no objective clinical findings 
indicating weakness or loss of sensation on the left upper 
extremity.  In this regard, the Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Further, the VA examination report reflects the 
Veteran then suffered from a viral upper respiratory 
infection as opposed to a chronic lung disorder.  Finally, 
the May 2006 VA psychiatric examination report does not 
indicate the Veteran suffers from a depressive or anxiety 
disorder.

As to the Veteran and his representative assertions that the 
claimant has current disabilities, the Board does not find 
these assertions to be competent evidence of a current 
disability because as lay persons they do not have the 
required medical expertise to diagnosis the claimed 
disabilities because the claimed disabilities are not the 
type of injuries or diseases which are capable of lay 
observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a disability 
during the pendency of the appeal.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection); McClain v. 
Nicholson, 21 Vet. App. 319 at 321 (2007) (the requirement of 
a current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).

Accordingly, since the preponderance of the competent and 
credible evidence is against finding that the Veteran has 
been diagnosed at any time during the pendency of the appeal 
with a depressive disorder, an anxiety disorder, a chronic 
disability manifested by pain and numbness in the left upper 
extremity, and/or a chronic lung disorder, the Board must 
conclude that the weight of the evidence is against the 
claims and service connection must be denied.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; also see 
Hickson; supra; McClain; supra. 

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Service connection for a depressive disorder is denied.

Service connection for an anxiety disorder is denied.

Service connection for a chronic disability manifested by 
pain and numbness of the left upper extremity is denied.

Service connection for a chronic lung disorder is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


